Citation Nr: 1746443	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-54 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date, prior to July 29, 2009, for the award of Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.

(The issues of entitlement to service connection for posttraumatic stress disorder (PTSD); entitlement to a rating in excess of 50 percent , prior to February 21, 2012 and in excess thereafter for major depression disorder; entitlement to a rating in excess of 20 percent for right lower thoracic pain; entitlement to a rating in excess of 20 percent for a right shoulder orthopedic disability; entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU); and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another (A&A) and/or housebound status have been assigned a separate docket number and are discussed in a separate action issued concurrently by the Board.)


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1976 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran is represented by an attorney regarding the issues listed as discussed in a separate decision.  All issues except the issue of entitlement to an earlier effective date for DEA benefits were listed on the VA Forms 21-22a of record (dated June 2010 and April 2017).  Although the Veteran's attorney has presented argument regarding the issue of entitlement to an earlier effective date for DEA benefits, the VA Forms 21-22a of record explicitly list all issues except that one.  As there is no valid VA Form 21-22 or 21-22a for the above listed issue, the Veteran is unrepresented.   

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date of June 14, 2006 for the grant of DEA benefits.  See November 2016 VA Form 9.  Specifically, the Veteran contends that he is entitled to a 70 percent rating, effective June 14, 2006, for his service-connected major depressive disorder (issue the subject of a separate decision), which would cause his combined rating to meet the requirements for a TDIU rating at an earlier date and thus by extension also meet the requirements for earlier effective date for entitlement to DEA benefits.  

As mentioned above, the issue of entitlement to an earlier effective date for the award of TDIU is addressed in a separate Board decision.  In that decision, the Board remanded the issue of TDIU following development of the increased rating claim for a major depressive disorder.  The Veteran has contended that the issue of entitlement to an earlier effective for DEA benefits is based on his entitlement to an earlier date for a TDIU.  Accordingly, the claims for entitlement to an earlier effective date for DEA benefits and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Therefore, the claim for entitlement to DEA benefits must be remanded pending the development and readjudication of the TDIU appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Board has found that the issue of entitlement to an earlier effective date for DEA benefits is inextricably intertwined with the issues of entitlement to an earlier effective date for major depressive disorder and TDIU, discussed in the separate Board decision-Docket Number 06-34 300A.  Therefore, adjudicate the issues of entitlement to an increased rating for major depressive disorder and entitlement to an earlier effective date for TDIU, then adjudicate the issue of entitlement to an earlier effective date for the award of DEA benefits.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




